Title: To Thomas Jefferson from John Wayles Eppes, 1 January 1800
From: Eppes, John Wayles
To: Jefferson, Thomas



Eppington January. 1. 1800.

Since my note to you from the wharf at the Hundred I have been in daily expectation of having it in my power to make you a sharer in a species of happiness from which my Mary and myself have heretofore been debarred. Fortune has at length crowned our wishes & made us happy in the birth of a daughter—It was born last Evening and tho’ very small has every appearance of good health—Maria has been perfectly well & clear of fever from the commencement—Accept our joint wishes for Your health & happiness—yours sincerely

J: W: Eppes

